Case 4:19-cv-04091-BAB Document 21               Filed 08/13/20 Page 1 of 1 PageID #: 625



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              TEXARKANA DIVISION

PAMELA MANN                                                                       PLAINTIFF

vs.                                Civil No. 4:19-cv-04091

ANDREW SAUL,                                                                    DEFENDANT
Commissioner, Social Security Administration


                                         JUDGMENT

       Comes now the Court on this the 12th day of August 2020, in accordance with the

Memorandum Opinion entered in the above-styled case on today’s date, and hereby considers,

orders, and adjudicates that the decision of the Commissioner of the Social Security

Administration is REVERSED, and remands this case for further consideration pursuant to

sentence four of 42 U.S.C. §405(g).

       If Plaintiff wishes to request an award of attorney’s fees and costs under the Equal Access

to Justice Act (EAJA) 28 U.S.C. §2412, an application may be filed up until 30 days after the

judgement becomes “not appealable” i.e., 30 days after the 60-day time for appeal has ended. See

Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.C. 2625 (1993); 28 U.S.C. §§ 2412(d)(1)(B),

(d)(2)(G).

       IT IS SO ORDERED.

                                                            /s/Barry A. Bryant
                                                            HON. BARRY A. BRYANT
                                                            U. S. MAGISTRATE JUDGE
